Citation Nr: 0217287	
Decision Date: 12/02/02    Archive Date: 12/12/02

DOCKET NO.  99-06 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Determination of a proper initial evaluation for 
hypertension, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel



INTRODUCTION

The veteran served on active duty from May 1978 to December 
1997.  

This matter arises from a November 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin, by which service connection for 
hypertension was established, and an initial 10 percent 
evaluation was assigned, effective from January 1, 1998.  
The veteran filed a timely appeal, and the case has been 
referred to the Board of Veterans' Appeals (Board) for 
resolution.  

As a preliminary matter, the Board observes that since the 
last supplemental statement of the case was provided in 
September 2000, but before the case was certified to the 
Board, additional medical evidence consisting of clinical 
treatment records dating from June 2000 through January 2002 
were received by the RO.  A review of those records, 
however, discloses that they are not relevant to the issue 
currently in appellate status.  Accordingly, the Board finds 
that it is not necessary to remand the case back to the RO 
in order that the additional evidence can be considered.  


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
fully developing all evidence necessary for the equitable 
resolution of the disposition of the issue currently on 
appeal.  

2.  The veteran's hypertension is objectively noted to be 
poorly controlled without medication, and has been shown to 
be manifested by diastolic pressure predominantly 100 or 
more, and systolic pressure of 160 or more.  The veteran's 
hypertension, however, has not been shown to be manifested 
by diastolic pressure predominantly 110 or more or with 
systolic pressure predominantly 200 or more.  

CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for hypertension have not been met.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran presently contends that the severity of his now 
service-connected hypertension is greater than reflected by 
the initially assigned 10 percent evaluation.  Accordingly, 
he seeks an initial evaluation in excess of 10 percent for 
that disability.  In such cases, the VA has a duty to assist 
the veteran in developing facts which are pertinent to such 
claims.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, and 5107).  In substance, the 
VCAA provides that the VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim for benefits under the laws 
administered by the VA.  In pertinent part, this law 
redefines the obligations of the VA with respect to the duty 
to assist.  The provisions of the VCAA apply to all claims 
for VA benefits, to include claims involving entitlement to 
increased ratings and for service connection.  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective from November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii).  The VA stated that "provisions of this 
rule merely implement the VCAA, and do not provide any right 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general, where the record 
demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions are likewise satisfied.  

Pursuant to the VCAA, the VA has a duty to assist a claimant 
in obtaining evidence necessary to substantiate his or her 
claim for VA benefits.  See 38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002).  This assistance specifically includes 
obtaining all relevant records, private or public, 
adequately identified by the claimant with proper 
authorization for their receipt; obtaining any relevant 
evidence in federal custody; and obtaining a medical 
examination or opinion where such is necessary to make a 
decision on the claim.  Id.  The ultimate responsibility for 
furnishing evidence, however, rests with the claimant.  See 
38 U.S.C.A. § 5103A (West Supp. 2002); 66 Fed. Reg. 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c).  

Essentially, the VCAA provides that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  The VA is not required, however, to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also includes new notification 
provisions.  Specifically, it requires the VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim for VA benefits.  See generally 38 U.S.C.A. 
§§ 5102, 5103 (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)).  As part of the notice, VA is required to 
inform the claimant and the claimant's representative which 
evidence is to be provided by the claimant, and which 
evidence, if any, VA will attempt to obtain for the 
claimant.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (requiring the VA to notify the veteran of what 
evidence he was required to provide and what evidence the VA 
would attempt to obtain).  

In the present case, the Board finds that although the VCAA 
was not in effect until after the veteran's claim was 
adjudicated by the RO,  the VA's redefined duty to notify 
and assist the veteran has nonetheless been fulfilled with 
respect to the issue addressed here.  The Board finds that 
the veteran has been provided with adequate notice of the 
evidence needed to substantiate his claim for determination 
of a proper initial rating for hypertension.  The veteran 
has also been provided with notice of what evidence the VA 
would obtain, and the evidence he was to provide.  In that 
regard, the Board concludes that the discussions as 
contained in the initial rating decision, in the subsequent 
statement and supplemental statements of the case, and in 
correspondence to the veteran dated in April 1998, February 
1999, January 2000, July 2001, and April 2002 have provided 
him with sufficient information regarding the applicable 
regulations and the evidence necessary to substantiate his 
claim.  The Board finds that such documents are essentially 
in compliance with the VA's revised notice requirements.  By 
that correspondence, the veteran was advised of the evidence 
necessary to substantiate his claim for entitlement to an 
initial rating in excess of 10 percent for his hypertension, 
and what evidence was necessary to show that such disorder 
was of greater severity than reflected by the initially 
assigned 10 percent evaluation.  He was informed of what 
evidence the VA would attempt to obtain, and what evidence 
he was responsible for providing.  In addition, via the 
above-captioned correspondence, the veteran was advised of 
the relevant statutes and regulations as were applicable to 
his claim.  The Board finds that the VA does not have any 
further outstanding duty to inform the veteran that any 
additional information or evidence is needed.  See 
Quartuccio, supra.  

With respect to assistance with evidentiary development, the 
Board notes that the RO has requested and obtained all 
clinical treatment records as identified by the veteran.  To 
that end, with respect to the issue addressed here, the 
Board concludes that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
disposition of the issue of entitlement to an increased 
initial rating for hypertension, currently evaluated as 10 
percent disabling.  The evidence of record includes the 
veteran's service medical records, post-service clinical 
treatment records, reports of VA rating examinations, and 
statements made by the veteran in support of his claim.  In 
addition, the veteran declined the opportunity to present 
personal hearing testimony before either a Hearing Officer 
at the RO or before a Member of the Board.  

The veteran has been examined by several VA rating 
examiners, and the relevant rating criteria for evaluating 
hypertension have been addressed in those examinations.  
Moreover, the veteran has not alleged that his service-
connected hypertension has increased in severity since he 
last underwent a VA rating examination.  The Board finds 
that the examinations conducted in May 1998 and in June 
2000, in addition to the contemporaneous clinical treatment 
records, all serve to provide a reasonably accurate picture 
of the veteran's service-connected hypertension.  
Accordingly, in light of the foregoing, the Board concludes 
that scheduling the veteran for a further rating examination 
would likely result in unnecessary delay, and would not add 
anything of substance to the evidentiary record.  In 
addition, the Board is unaware of any additional relevant 
evidence which is available in connection with this claim, 
and concludes that all reasonable efforts have been made by 
the VA to obtain the evidence necessary to substantiate the 
veteran's claim for an increased initial evaluation for his 
hypertension.  Accordingly, no further assistance to the 
veteran regarding the development of evidence is required, 
and would otherwise be unproductive.  

Generally, disability evaluations are determined by 
evaluating the extent to which the veteran's service-
connected disability affects his ability to function under 
the ordinary conditions of daily life, including employment, 
by comparing his symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities (Rating 
Schedule).  See 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.10 (2002).  In addition, an appeal from the 
initial assignment of a disability rating requires 
consideration of the entire time period involved, and 
contemplates "staged ratings" where warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Further, where 
there is a question as to which of two disability ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2002).  

Historically, service connection for hypertension was 
established by a November 1998 rating decision, and an 
initial 10 percent evaluation was assigned, effective from 
January 1, 1998.  The veteran filed a timely appeal, 
contending in substance, that the initially assigned 10 
percent evaluation did not adequately or accurately reflect 
the severity of his service-connected hypertension.  The 
veteran appears to base his claim for increased entitlement 
on an examining physician's note indicating that the 
hypertension was poorly controlled without medication.  The 
case has now been referred to the Board for resolution.  

The veteran's hypertension is evaluated under the provisions 
of 38 C.F.R. § 4.104, Diagnostic Code 7101 (2002).  Under 
those criteria, a 10 percent evaluation is contemplated 
where diastolic pressure is predominantly 100 or more, or 
where systolic pressure is predominantly 160 or more.  In 
addition, a 10 percent evaluation is contemplated as a 
minimum rating where the claimant has a history of diastolic 
pressure predominantly 100 or more who also requires 
continuous medication to control.  A 20 percent evaluation 
is warranted where diastolic pressure is predominantly 110 
or more, or where systolic pressure is predominantly 200 or 
more.  Assignment of a 40 percent evaluation is appropriate 
where diastolic pressure is predominantly 120 or more.  A 60 
percent evaluation, the highest rating available under 
Diagnostic Code 7101, is contemplated where the diastolic 
pressure is predominantly 130 or more.  

In addition, Note (1) to Diagnostic Code 7101 states that 
hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  For purposes of Diagnostic Code 7101, 
the term hypertension means that the diastolic blood 
pressure is predominantly 90mm or greater, and isolated 
systolic hypertension means that the systolic blood pressure 
is predominantly 160mm or greater with a diastolic blood 
pressure of less than 90mm.  Note (2) to Diagnostic Code 
7101 states that hypertension due to aortic insufficiency or 
hyperthyroidism, which is usually the isolated systolic 
type, is to be evaluated as part of the condition causing it 
rather than by a separate evaluation.  Id.  

The report of the first VA rating examination of May 1998 
discloses that the veteran stated that he had been advised 
in service that he had high blood pressure as early as 1982, 
and that he had been placed on medication.  The veteran 
reported that his medication usage had been inconsistent 
over the years, and that he had been hospitalized on three 
occasions since 1982 for what were characterized as 
hypertensive urgencies.  According to the veteran, the most 
recent hospitalization for hypertension occurred in 1990, 
and afterwards, he had been advised that his blood pressure 
was essentially normal.  The veteran indicated that he had 
last been treated for hypertension some six years 
previously.  He reported that he believed that his blood 
pressure was back up, and recently he experienced increasing 
temporal headaches, episodes of blurred vision, and episodes 
of weakness and nausea.  In addition, the veteran stated 
that he experienced some episodes of dull chest pain that 
was localized in the left breast, which would occur at rest 
and was not exertional.  The veteran was noted to be 
unemployed, and he attributed such unemployment to his 
severe polysubstance and alcohol dependency.  On 
examination, blood pressure in the left arm while sitting 
was 165/95; in the right arm while sitting was 160/90, and 
in the right arm while lying down was 158/92.  Pulse was 72 
and regular.  The examining physician concluded with a 
diagnosis of hypertension, and noted that the veteran had 
significantly high blood pressure at the time of the 
examination for which he would require therapy and 
treatment.  

Clinical treatment records submitted in support of the 
veteran's claim, dating from May 1998 through February 1999, 
fail to disclose that the veteran underwent any sort of 
treatment for hypertension during that period.  The records 
fail to disclose any blood pressure readings, and do not 
document any complaints pertaining to the veteran's blood 
pressure.  Those records do show that the veteran was seen 
for alcohol and polysubstance dependency during that period, 
however, and that he was unemployed and homeless due to such 
dependency.  As noted, the clinical treatment records 
received after the last supplemental statement of the case 
(SSOC) was issued in September 2000, and which date from 
June 2000 through January 2002 do not contain any discussion 
or other mention of the veteran's hypertension.  Rather, 
those records appear to focus on the veteran's polysubstance 
abuse and alcoholism.  He continued to be unemployed due to 
substance abuse, and sought treatment and shelter in various 
VA and other homeless shelter facilities.  

The veteran underwent an additional VA rating examination in 
June 2000.  The report of that examination shows that the 
veteran had previously been prescribed antihypertensive 
medication, but that he had not taken the medication for 
some three weeks.  He indicated that he did not then have 
any headaches, fever, chills, cough, shortness of breath, 
paroxysmal nocturnal dyspnea, palpitations, or any swelling.  
On examination, the veteran's blood pressure was shown to be 
150/100 in the right arm, and a repeat test in the right arm 
disclosed blood pressure of 148/104.  Cardiac examination 
revealed a sustained PMI which was not displaced.  He had a 
regular rate and rhythm without murmurs, rubs, or gallops.  
The examiner concluded with an impression of hypertension 
which was not well controlled without medication.  
Accordingly, she recommended that the veteran continue 
taking his antihypertensive medication.  

The Board has evaluated the foregoing, and concludes that 
the preponderance of the evidence is against assignment of 
an initial evaluation in excess of 10 percent for the 
veteran's hypertension.  In his Brief on Appeal dated in 
September 2002, the veteran has offered that because his 
hypertension was shown not to be well controlled, and 
because his blood pressure readings were as high as 150/100 
and 148/104, he should be entitled to a higher initial 
rating for that disorder.  The Board observes, however, that 
such blood pressure readings are entirely consistent with 
the criteria for assignment of a 10 percent evaluation under 
Diagnostic Code 7101.  As noted, Diagnostic Code 7101 
provides that a 10 percent evaluation will be assigned where 
diastolic pressure is predominantly 100 or more, or where 
systolic pressure is predominantly 160 or more.  Here, the 
veteran's blood pressure readings showed diastolic pressure 
of 100 and 104.  Systolic pressure was 150 and 148.  Such 
readings indicate that the veteran's blood pressure included 
diastolic pressure predominantly 100 or more, but did not 
show systolic pressure of predominantly 160 or more.  Even 
so, such readings are sufficient to warrant assignment of a 
10 percent evaluation under Diagnostic Code 7101.  

Further, while the Board notes that Diagnostic Code 7101 
provides that a minimum evaluation of 10 percent will be 
assigned where the diastolic pressure is predominantly 100 
or more, and where such blood pressure requires medication 
to control, such criteria do not provide separate ratings 
for poorly controlled blood pressure.  The language of 
Diagnostic Code 7101 only provides for a minimum rating, not 
an additional rating.  Here, the Board recognizes that the 
veteran's assertions to the effect that his hypertension has 
been found to be poorly controlled without medication, are 
entirely correct.  Even so, the relevant criteria under 
Diagnostic Code 7101 do not provide for additional or higher 
ratings for the veteran's hypertension regardless of whether 
or not the veteran complies with his prescription 
directives.  The hypertension has been shown to be 
responsive to medication in the past, although the success 
of such treatment has been contingent on cooperation by the 
veteran.  By his own admission, he has not regularly taken 
his antihypertensive medications, and such has been 
reflected in the VA examination reports. 

Here, after applying the schedular criteria to the evidence 
of record, the veteran has not been shown to have diastolic 
pressure of predominantly 110 or more, or systolic pressure 
of predominantly 200 or more.  Such blood pressure readings 
are a necessary predicate for assignment of an evaluation in 
excess of 20 percent, but such readings have not been 
indicated in any of the examination reports or treatment 
records.  Accordingly, a 20 percent evaluation would not be 
appropriate under Diagnostic Code 7101.  Moreover, the Board 
finds that there are not other relevant evaluative criteria 
under which his hypertension could be rated.  Therefore, the 
Board must conclude that the preponderance of the evidence 
is against assignment of an initial disability rating in 
excess of 10 percent for hypertension, and the veteran's 
appeal is denied.  

The Board's determination with respect to the issue of 
entitlement to an increased initial rating for hypertension 
does not preclude it from consideration of the veteran's 
claim on an extraschedular basis.  The potential application 
of 38 C.F.R. § 3.321(b)(1) (2001) has been considered.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The 
Board has carefully considered the veteran's contentions in 
this case.  There has been no showing, however, that the 
service-connected hypertension has caused marked 
interference with employment, has necessitated frequent (or 
any) periods of hospitalization following service, or 
otherwise renders impracticable the application of the 
regular schedular standards.  The veteran has been shown to 
be unemployed and homeless, but such circumstances are, by 
the veteran's own admission, the result of nonservice-
connected problems including alcohol abuse and polysubstance 
dependency.  The Board does not dispute the veteran's 
contentions that his hypertension may have caused him some 
personal difficulties in his life.  Even so, such complaints 
were taken into consideration in the decision to assign an 
initial 10 percent evaluation for his hypertension.  In 
other words, the Board finds that the regular schedular 
standards contemplate the symptomatology shown.  

The Board also finds no evidence of an exceptional or 
unusual disability picture which renders impracticable the 
application of the regular schedular standards.  In that 
regard, the Board observes that the applicable rating 
criteria contemplate higher ratings for the veteran's 
hypertension.  The Board has not found, however, such 
disability to be of such degree of severity as to warrant 
assignment of a higher rating on a schedular basis.  
Likewise then, referral for consideration of an 
extraschedular evaluation is not warranted here.  See 
38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 8 Vet. App. 337, 
339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

The initially assigned 10 percent evaluation for 
hypertension is appropriate, and assignment of an evaluation 
in excess of 10 percent for that disability is denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

